*177
ORDER

PER CURIAM.
Defendant, Lester Allen Dodson, appeals from his conviction, after a jury trial, of sodomy. Defendant was sentenced as a persistent offender to imprisonment for fifteen years.
No jurisprudential purpose would be served by a written opinion. Defendant’s conviction is affirmed. Rule 30.25(b).
Defendant also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. Defendant did not brief any allegations of error regarding the motion. Defendant’s appeal is dismissed. Rule 84.13.